 

Exhibit 10.30

 

ALLONGE

 

to

 

Bond R-1

 

(Atlanta Development Authority

 

Taxable Lease Purchase Revenue Bond

 

(Tivoli Tenside Project) Series 2009

 

in the principal amount of $70 million

 

and designated "R-1")

 

A request to transfer the attached Bond R-1 to BR CARROLL TENSIDE, LLC, a
Delaware limited liability company, has been made to The Bank of New York Mellon
Trust Company, N.A., as Trustee, under the Indenture of Trust (the "Indenture")
between The Atlanta Development Authority and said Trustee, dated as of December
1, 2009, pursuant to Section 207 of the Indenture. This Bond R-1 will be
surrendered for Bond R-2 registered to BR CARROLL TENSIDE, LLC, a Delaware
limited liability company, upon its execution, authentication and delivery.

 

THIS BOND R-1 CANNOT BE TRANSFERRED TO ANY OTHER ENTITY AND REMAINS SUBJECT TO
ALL RESTRICTIONS GOVERNING BOND R-1, INCLUDING ANY TRANSFER RESTRICTIONS SET
FORTH THEREIN.

 

[Remainder of page is blank; signature pages follow]

 

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Allonge as of the date
written below.

 

    WATERTON TENSIDE OWNER, L.L.C.,     a Delaware limited liability company, as
original holder of Bond R 1             By: /s/ David R. Schwartz Date of
signature:     Name: David R. Schwartz     Its:   Authorized Signatory

 

[signatures continue on next page]

 

 

 

 

  BR CARROLL TENSIDE, LLC   a Delaware limited liability company, as transferee
of Bond R-1         By:   /s/ Jordan Ruddy   Jordan Ruddy, Authorized Signatory

 



Date of signature:    



 

 

 

 

